DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (WO 2016/08081).
Chen is directed to a composition comprising rubber, a filler (e.g. carbon black or silica), and a curing system (Paragraphs 41, 42, 47, and 54).  The composition of Chen further includes a halogenated hydrocarbon wax or plasticizer (halogenated aliphatic hydrocarbon- paraffin) having an exemplary melting point of 70.2 degrees Celsius (Paragraph 65).           
	With respect to claim 3, Chen reference to paraffin waxes having between 20 and 40 carbon atoms (Paragraph 27).
	Regarding claim 4, Chen states that an overall additive loading (combination of wax and polymer component) can be as large as 60 phr and a ratio between the wax loading and the polymer loading can be as large as 1:1 (Paragraphs 15 and 17).  These ratios suggest a multitude of wax loadings between 10 phr and 30 phr.  Additionally, a conventional wax, such as paraffin, can be separately included in the composition at loadings as high as about 10 phr (Paragraph 53).        
	As to claim 5, the language “for runflat pneumatic tires” corresponds with the intended use of a given component and as such, fails to further define the structure of the claimed insert.
	Regarding claim 6, Chen refers to runflat reinforcements (Paragraph 59).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 4, 2022